Case 9:20-cv-81723-RKA Document 25 Entered on FLSD Docket 12/02/2020 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 20-81723-CIV-ALTMAN/Brannon

  MEGAN WILLIAMS et al.,

          Plaintiffs,

  v.

  THE SCHOOL BOARD OF PALM BEACH
  COUNTY, FLORIDA,

        Defendant.
  ________________________________/

                                              ORDER

          THIS MATTER comes before the Court on the Motion to Dismiss [ECF No. 8]. The Court

  held a Hearing [ECF No. 24] on the Motion on December 2, 2020. For the reasons stated in open

  court, the Court hereby

          ORDERS AND ADJUDGES that the Motion to Dismiss [ECF No. 8] is GRANTED.

  Count II is DISMISSED without prejudice. The Plaintiff shall, by Monday, January 4, 2021,

  file either (i) an Amended Complaint or (ii) a Notice of Voluntary Dismissal (to refile Count I in

  state court).

          DONE AND ORDERED in Fort Lauderdale, Florida, this 2nd day of December 2020.




                                                      __________________________________
                                                      ROY K. ALTMAN
                                                      UNITED STATES DISTRICT JUDGE

  cc:     counsel of record
